Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
   The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior arts, Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), in view of Peters (2013/0193124) and further in view of Guth (5272315), discloses welding process for welding a workpiece comprising a heat sensitive material, the welding process comprising: providing electrical power from a power source to a contact tip of a welding torch; feeding a filler metal from a filler metal feeder and extending the filler metal through the contact tip towards the workpiece, wherein the workpiece comprises a heat sensitive material; melting a portion of the workpiece to create a weld pool on the workpiece by an arc generated between a tip of the filler metal and a surface of the workpiece; reciprocating the filler metal in and out of the weld pool, adjusting a welding parameter to produce a low heat input such that a weld is performed on the workpiece without cracking the heat sensitive material, wherein the heat sensitive material comprises Hadfield manganese steel, and wherein the polarity of the power source is Direct Current Electrode Positive (DCEP) during the providing the electrical power.  However, based on the amendments to claim 1, the closest prior arts, Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), in view of Peters (2013/0193124) and further in view of Guth (5272315), do not disclose combination of synchronizing the reciprocating movement of 
 	Therefore, claims 1, 3-10, and 21-31 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYUB A MAYE/Examiner, Art Unit 3761    

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715